        Case 2:19-cv-10806-DSF-MAA Document 4 Filed 12/20/19 Page 1 of 1 Page ID #:60
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Keith J. Wesley (State Bar No. 229276)
 BROWNE GEORGE ROSS LLP
 2121 Avenue of the Stars, Suite 2800
 Los Angeles, California 90067
 Tel.: 310.274.7100
 Fax: 310.275.5697
 Email: kwesley@bgrfirm.com
 ATTORNEY(S) FOR: Plaintiff Atari Interactive, Inc.

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
Atari Interactive, Inc.,

                                                              Plaintiff(s),
                                     v.

RageOn, Inc.,                                                                                CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for Plaintiff Atari Interactive, Inc.
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                 CONNECTION / INTEREST
Atari Interactive, Inc.                                                              Plaintiff
RageOn, Inc.                                                                         Defendant




         December 20, 2019                                 /s/Keith J. Wesley
         Date                                              Signature
                                                           Keith J. Wesley

                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff Atari Interactive, Inc.


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
                                                                                                                       American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
